Exhibit 10.18
 
Execution Version
November 16, 2012
 
Spartan Motors, Inc.
1541 Reynolds Road
Charlotte, Michigan  48813
 
 
 
Re:
Amendment No. 2 to Amended and Restated Note Purchase and Private Shelf
Agreement

 


Ladies and Gentlemen:
 
This letter agreement (this “Letter”) makes reference to that certain Amended
and Restated Note Purchase and Private Shelf Agreement (as amended by Amendment
No. 1 to Amended and Restated Note Purchase and Private Shelf Agreement dated
February 29, 2012, the “Note Agreement”), dated as of November 30, 2009, between
Spartan Motors, Inc. (the “Company”), on the one hand, and Prudential Investment
Management, Inc. (“Prudential”), Gibraltar Life Insurance Co., Ltd., and each
Prudential Affiliate which becomes party thereto, on the other hand. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Note Agreement, as amended hereby.
 
The Company has requested that Prudential and the holders of the Notes agree to
amend the Note Agreement as set forth below.  Subject to the terms and
conditions hereof, the undersigned holders of the Notes are willing to agree to
such request.
 
Accordingly, and in accordance with the provisions of paragraph 11C of the Note
Agreement, the parties hereto agree as follows:
 
SECTION 1.             Note Agreement Amendments.  Effective upon the Effective
Date (as defined in Section 2 hereof), the Note Agreement is amended as follows:
 
1.1.
Clause (i) of paragraph 2B(2) of the Note Agreement is amended by deleting such
clause (i) in its entirety and substituting therefore “(i) November 30, 2015,”.

 
1.2.
The cover page of the Note Agreement and paragraph 1B of the Note Agreement are
amended by deleting the references therein to “$45,000,000” and substituting
therefore “$50,000,000”.

 
SECTION 2.             Effectiveness.  The amendments in Section 1 of this
Letter shall become effective on the date Prudential receives (a) an executed
counterpart of this letter from the Company and the Guarantors and (b) a
structuring fee in the amount of $25,000 (such date, the “Effective Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.             Representations and Warranties. The Company represents
and warrants to the holders of the Notes that (a) the execution and delivery of
this Letter has been duly authorized by all necessary corporate action on behalf
of the Company and each Guarantor, and this Letter has been executed and
delivered by a duly authorized officer of the Company and each Guarantor, and
all necessary or required consents to this Letter (other than any consents
required to be obtained solely by the holders of the Notes) have been obtained
and are in full force and effect, (b) each representation and warranty set forth
in paragraph 8 of the Note Agreement and the other Transaction Documents to
which it is a party, is true and correct in all material respects as of the date
of execution and delivery of this Letter by the Company or such Guarantor with
the same effect as if made on such date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct as of such earlier date) and (c) after giving effect
to this Letter, no Event of Default or Default exists or has occurred and is
continuing on the date hereof.
 
SECTION 4.             Reference to and Effect on Note Agreement; Ratification
of Transaction Documents.  Upon the effectiveness of the amendment in Section 1
of this Letter, each reference to the Note Agreement in any other document,
instrument or agreement shall mean and be a reference to the Note Agreement as
modified by this Letter.  Except as specifically set forth in Section 1 hereof,
the Note Agreement and each other Transaction Document shall remain in full
force and effect and is hereby ratified and confirmed in all respects.  Except
as specifically stated in Section 1 of this Letter, the execution, delivery and
effectiveness of this Letter shall not (a) amend the Note Agreement, any Note or
any other Transaction Document, (b) operate as a waiver of any right, power or
remedy of any holder of the Notes, or (c) constitute a waiver of, or consent to
any departure from, any provision of the Note Agreement, any Note or any other
Transaction Document at any time.  The execution, delivery and effectiveness of
this Letter shall not be construed as a course of dealing or other implication
that any holder of the Notes has agreed to or is prepared to grant any consents
or agree to any waiver to the Note Agreement or any other Transaction Document
in the future, whether or not under similar circumstances
 
SECTION 5.             Expenses. The Company hereby confirms its obligations
under the Note Agreement, whether or not the transactions hereby contemplated
are consummated, to pay, promptly after request by the holders of the Notes all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by such holders in connection with this Letter or the
transactions contemplated hereby, in enforcing any rights under this Letter, or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Letter or the transactions contemplated
hereby.  The obligations of the Company under this Section 5 shall survive
transfer by any holder of any Note and payment of any Note.
 
SECTION 6.             Reaffirmation.  Each Guarantor hereby consents to the
foregoing amendment to the Note Agreement and hereby ratifies and reaffirms all
of its payment and performance obligations, contingent or otherwise, under each
Guaranty Agreement, after giving effect to such amendment.  Each Guarantor
hereby acknowledges that, notwithstanding the foregoing amendment, that each
Guaranty Agreement remains in full force and effect and is hereby ratified and
confirmed.  Without limiting the generality of the foregoing, each Guarantor
agrees and confirms that each Guaranty Agreement continues to guaranty the
Guarantied Obligations (as defined in the Guaranty Agreement) arising under or
in connection with the Note Agreement or any of the Notes, as the same are
amended by this Letter.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 7.             Governing Law.  THIS LETTER SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE WHICH WOULD OTHERWISE
CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED OTHER THAN IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.
 
SECTION 8.             Counterparts; Section Titles.  This Letter may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together  shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Letter by facsimile or electronic transmission shall be effective
as delivery of a manually executed counterpart of this Letter. The section
titles contained in this Letter are and shall be without substance, meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.
 
[remainder of page intentionally left blank; signature pages follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
Very truly yours,
         
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
         
 
By:
       
Vice President
                   
GIBRALTAR LIFE INSURANCE CO., LTD.
            By: Prudential Investment Management (Japan),
Inc., as Investment Manager
            By: Prudential Investment Management, Inc.,
as Sub-Adviser
                    By:         Vice President  

 
 
Amendment No. 2 to Amended and Restated Note Purchase and Private Shelf
Agreement
 
 

--------------------------------------------------------------------------------

 
 
THE LETTER IS AGREED TO AND ACCEPTED BY:
     
SPARTAN MOTORS, INC.
         
By:
    Title:                      




   
CRIMSON FIRE AERIAL, INC.
         
By:
    Title:                      




   
CRIMSON FIRE, INC.
         
By:
    Title:                      




   
CLASSIC FIRE, LLC
         
By:
    Title:                      




   
SPARTAN MOTORS CHASSIS, INC.
         
By:
    Title:                      




   
UTILIMASTER HOLDINGS, INC.
         
By:
    Title:                      

 

   
UTILIMASTER CORPORATION
         
By:
    Title:                      

 